Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed August 9, 2022, claims 1,3-4, 6, 8-9, 11-13, 15, 19 and 20 has been amended and claims 1-20 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 7 paragraph 2, filed August 9, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1-20 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 paragraph 3 -  page 9 (all), filed August 9, 2022, with respect to claims 1-20  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 15 and 20 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of 3GPP (3GPP TR 23.786v16.1.0, Study on architecture enhancements  for the Evolved Packet System (EPS) and the 5G System (SGS) to  support advanced V2X services).


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1- 4, 6, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoehne et al. (US Pub. No.: 2018/014232), and further in view of 3GPP (3GPP TR 23.786v16.1.0, Study on architecture enhancements  for the Evolved Packet System (EPS) and the 5G System (SGS) to  support advanced V2X services (Release 16), 06-2019).

As per claim 1, Hoehne disclose A method comprising: 
receiving, by a first wireless device within a first band designated for vehicle- related communications, service information for a service, the service information received from a second wireless device and comprising information of a channel in a second band for communication of data of the service, the second band being outside of the first band (see Fig.5,  para. 0024-0025, the advertising  of  the services  provided  by another  cell  may be  carried out as shown  in FIG. 5.  For example,  RAT1  may be  LTE (4G),  and  RAT2 may  be  5G.  The  4G  macro  cell  eNB sends  a  broadcast   signal  which advertises that in the coverage area of the 4G macro cell eNB, any UE may find 5G  cells  offering  specific  services.  The  advertisement  does  not  imply whether any UE is within the coverage area of the 5G cell or not. However,  the advertisement  allows  UEs  that  are  wishing  to obtain  a given  service,  to  start scanning for 5G cells. There  may be several service advertisements  broadcast by  the  macro  cell,  wherein  each  service  advertisement   is  specific  to  a different frequency layer, and/or each service  advertisement  is specific to its  own  cell  selection  criteria  (measurement  trigger  configuration).  The broadcast  advertisement  is geared  towards  idle UEs.  In FIG.  5, the small  cell within the macro cell, on the different frequency or different RAT, is able to offer services.  The macro cell advertises the small cell services  (arrow "x" indicating system broadcast), such that UEs that are interested may start scanning for the small cell (arrow ''.Y" indicating pilots). UE within the coverage area of the macro cell receives  the  broadcast  of  the  macro  cell  every  time.  UE  may  detect  the presence of  the small  cells e.g.  by pilot  measurements,  and  seek  to  connect when the measurement thresholds have been reached. The measurements  that UE  may   carry  out  to  find  new  cells are  configured   by  the  network.   The measurements  may  include  UE  measuring,  for  example,  the  pilot  power (i.e. received signal power of a known physical signal or channel) or signal-to-interference    ratio    (SIR).".    Services    relates    to    V2V,    i.e.    vehicle communication, see para. 45 and  para.  48, "The  services  may include  services supported  by 5G networks,  such  as  V2V  services  which have low  latency and high  reliability  requirements,  M2M  or sensor  network  services  which have low terminal density and low power requirements,  specialized  video-on-demand services or real-time" ).

Although Hoehne disclose the service information received from a second wireless device and comprising information of a channel in a second band for communication of data of the service, the second band being outside of the first band,

Hoehne however does not explicitly disclose receiving, by the first wireless device from the second wireless device within the first band designated for vehicle-related communications, a token and location information related to the service on a network; accessing, by the first wireless device based on the location information, a server using the channel; and sending, by the first wireless device to the server, the token for authentication of the first wireless device by the service.  

3GPP however disclose receiving, by the first wireless device from the second wireless device within the first band designated for vehicle-related communications, a token and location information related to the service on a network (see section 6.26, use of tokens with use of device locations, PLMN provides a booked resource token which the application provide the UE so the UE request the QoS when it comes to the desired node); 
accessing, by the first wireless device based on the location information, a server using the channel (see section 6.26, The UE passes the token to the, PLMN when a PDU session is supposed to access the resources that have been booked. 'the PLMN verifies the UE is authorized to use the token for the PDU session by interacting with the V2X AS {Application Server). The UE V2X AS keeps a mapping between the GPSI and the token at application layer); and 
sending, by the first wireless device to the server, the token for authentication of the first wireless device by the service (see section 6.26, the UE in the RAN includes the token so the resources matching with the token are released in the pool of available resources once the UE has moved to the next RAN node, also, the network provides to the V2X application and the UE a token to enable access to the resources, The token is stored in the UE context in the RAN and in the CN. Tokens have a validity  time and need to be renewed before they expire so the  UE and application need to maintain tokens before the expiration time).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by the first wireless device from the second wireless device within the first band designated for vehicle-related communications, a token and location information related to the service on a network; accessing, by the first wireless device based on the location information, a server using the channel; and sending, by the first wireless device to the server, the token for authentication of the first wireless device by the service, as taught by 3GPP, in the system of Hoehne, so to support proper selection of 3GPP PC5 RAT to use for a V2V application, see 3GPP, paragraphs 5.2.

As per claim 2, the combination of Hoehne and 3GPP disclose the method of claim 1.

Hoehne further disclose wherein a first type of access network that supports the first band (see Fig. 5, para. 0025, RAT1 is LTE (4G) access network) is different from a second type of access network that supports the second band (see Fig. 5, para. 0025, RAT2 is 5G access network).

As per claim 3, the combination of Hoehne and 3GPP disclose the method of claim 1.
Hoehne further disclose wherein the service information further comprises information indicating a stream characteristic of the communication of data of the service (see Fig. 5, para. 0025, there are several service advertisements broadcast by the macro cell, wherein each service advertisement is specific to a different frequency layer, and/or each service advertisement is specific to its own cell selection criteria (measurement trigger configuration). The broadcast advertisement is geared towards idle UEs. In FIG. 5, the small cell within the macro cell, on the different frequency or different RAT, is able to offer services. The macro cell advertises the small cell services (arrow “x” indicating system broadcast), such that UEs that are interested may start scanning for the small cell (arrow “y” indicating pilots) / the service information further comprises information indicating a stream characteristic), the information indicating the stream characteristic indicating whether the communication of data of the service is unidirectional or bidirectional, the method comprising: receiving, by the first wireless device from the service, data according to the indicated stream characteristic (see Fig.7, para. 0029, in item 701, UE receives a service request from an application layer. In item 702, UE checks whether services are advertised in the macro cell. If not, UE connects to the macro cell and queries 707 the services from the macro cell. If yes, UE checks 703 whether the service in question is advertised and  UE attempts 706 to connect to the small cell, see also para. 0030-0035).

As per claim 4, the combination of Hoehne and 3GPP disclose the method of claim 1.

Hoehne further disclose wherein the service information further comprises information indicating a stream characteristic of the communication of data of the service, the information indicating the stream characteristic indicating whether the communication of data of the service is unicast or multicast, the method comprising: receiving, by the first wireless device from the service, data according to the indicated stream characteristic (see para. 0014, 0017, the common transport channel enables transmission of various types of CBS messages, ranging from news items to weather forecasts or stock information, etc. SIBs (e.g. SIB15) and indicate the availability of MBMS (multimedia broadcast multicast services) channel).

As per claim 6, the combination of Hoehne and 3GPP disclose the method of claim 1.

Hoehne further disclose wherein the service information is included in a message prior to association of the first wireless device with the second wireless device (see para. 0024-0025, 0045-0048, information are broadcast, therefore the wireless devices are not associated).

As per claim 12, the combination of Hoehne and 3GPP disclose the method of claim 1.

3GPP further disclose wherein the token is received by the first wireless device while the first wireless device is in a proximity of and communicating over a local wireless medium with the second wireless device, and wherein an access of the service by the first wireless device occurs using the channel over an access network that is separate from the local wireless medium (see para. 6.26, the UE context contains the token so it releases the pre-booked resources with matching token when the UE moves to the next RAN node).

As per claim 13, the combination of Hoehne and 3GPP disclose the method of claim 12.

3GPP further disclose  wherein the token provides an indication that the  first wireless device was within a specified geolocation of the second wireless device at a time the first wireless device received the token (see section 6.26, The UE passes the token to the, PLMN when a PDU session is supposed to access the resources that have been booked. 'the PLMN verifies the UE is authorized to use the token for the PDU session by interacting with the V2X AS {Application Server). The UE V2X AS keeps a mapping between the GPSI and the token at application layer. The UE in the RAN includes the token so the resources matching with the token are released in the pool of available resources once the UE has moved to the next RAN node, also, the network provides to the V2X application and the UE a token to enable access to the resources, The token is stored in the UE context in the RAN and in the CN. Tokens have a validity  time and need to be renewed before they expire so the  UE and application 
need to maintain tokens before the expiration time).

As per claim 14, the combination of Hoehne and 3GPP disclose the method of claim 1.

Hoehne further disclose wherein the service information contains information for a plurality of services (see Fig. 2, para. 0019, in item 202, the first network node broadcasts a service advertisement to at least one terminal device for advertising the services offered by said second network node at the second frequency layer, and in item 203, a terminal device receives, from the first network node, the service advertisement).

As per claim 15, claim15 is rejected the same way as claim 1.  Hoehne also disclose A first wireless device (see Fig.2, Fig.5, Fig.9, an apparatus, see para. 0050-0053) comprising: a wireless interface (se Fig.9, a communication interface 22, see para. 0051); and at least one processor (see Fig.9, a processing circuitry 10) coupled to the wireless interface and access the service using the channel in the second band (see Fig.2, para. 0019, accessing the service).

As per claim 16, the combination of Hoehne and 3GPP disclose the first wireless device of claim 15.

Hoehne further disclose wherein the service information contains information for a plurality of services, and the at least one processor is configured to: compare the plurality of services to information of one or more services stored at the first wireless device, and identify the service that is to be accessed based on the comparison (see Fig.2, para. 0019, in item 201, a first network node of a first frequency layer, acquires information on services that are offered by a second network node at a second frequency layer, wherein said second network node is within the coverage area of the first network node. Fig.7, para. 0029, in item 701, UE receives a service request from an application layer. In item 702, UE checks whether services are advertised in the macro cell. If not, UE connects to the macro cell and queries 707 the services from the macro cell. If yes, UE checks 703 whether the service in question is advertised. If no, UE rejects 708 the service request. If yes, UE checks 704 whether there are threshold criteria specified. If not, UE attempts 706 to connect to the small cell. If yes, UE checks 705 whether threshold criteria is met. If not, UE rejects 709 the service request. If yes, UE attempts 706 to connect to the small cell).

As per claim 17, the combination of Hoehne and 3GPP the first wireless device of claim 15.

Hoehne further disclose wherein the service information indicates a plurality of different access techniques for accessing the service, and the at least one processor is configured to: select, to use in accessing the service, an access technique from the plurality of different access techniques (see para. 0031, different RAT for the same service).

As per claim 20, claim 20 is rejected the same way as claim 1.

Claims 5, 8-10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoehne et al. (US Pub. No.: 2018/014232), in view of 3GPP (3GPP TR 23.786v16.1.0, Study on architecture enhancements  for the Evolved Packet System (EPS) and the 5G System (SGS) to  support advanced V2X services (Release 16), 06-2019) and further in view Watfa et al. (PCT/US2018/0365589, published as WO2018227039A, and further published as US Pub. No.:2020/0228948).

As per claim 5, the combination of Hoehne and 3GPP disclose the method of claim 1.

The combination of Hoehne and 3GPP however does not explicitly disclose wherein the service information is included in a Wireless Access in Vehicular Environments Service Advertisement (WSA) message.

Watfa however disclose wherein a service information is included in a Wireless Access in Vehicular Environments Service Advertisement (WSA) message (see para. 0076, discloses service advertisement in the context of vehicle communication able to use different technologies and para. 0154-0156, the  use  of  WSA  to  advertise  services and  provide channel information).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a service information is included in a Wireless Access in Vehicular Environments Service Advertisement (WSA) message, as taught by Watfa, in the system of Hoehne and 3GPP, to enable WSA  to  advertise  services and  provide channel information, see Watfa, paragraphs 0154-0156.

As per claim 8, the combination of Hoehne and 3GPP disclose the method of claim 1.

The combination of Hoehne and 3GPP however wherein the location information comprises a Uniform Resource Locator (URL) at which the service is connectable by the first wireless device.

Watfa however disclose wherein the location information comprises a Uniform Resource Locator (URL) at which the service is connectable by the first wireless device (see para. 0049-0053,  a communication is V2V, V2I, or V2P, the communication include neighbor discovery (ND) (e.g., where a neighbor may be an RSU, a vehicle, or pedestrian); prefix and IP address acquisition, prefix/IP discovery of a target device; and/or discovery of supported services in a target device. In some cases, multiple of the above-mentioned operations can occur at the same time. For example, in some cases, a RA from an RSU may be received, such that the RSU implicitly performs ND and also provides necessary information for IP address acquisition / a location).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the location information comprises a Uniform Resource Locator (URL) at which the service is connectable by the first wireless device, as taught by Watfa, in the system of Hoehne and 3GPP, to enable WSA  to  advertise  services and  provide channel information, see Watfa, paragraphs 0154-0156.

As per claim 9, the combination of Hoehne and 3GPP disclose the method of claim 1.

The combination of Hoehne and 3GPP however does not explicitly disclose wherein the service information comprises an Internet Protocol (IP) Uniform Resource Identifier (URI) or a Wireless Access in Vehicular Environments Service Advertisement (WSA) URI.

Watfa further disclose wherein the service information comprises an Internet Protocol (IP) Uniform Resource Identifier (URI) or a Wireless Access in Vehicular Environments Service Advertisement (WSA) URI (see para. 0154-0156, currently WAVE enables the transmission (e.g., by an RSU) of a WSA to advertise services and provide channel information (e.g., IP address, etc) such that a requesting node (e.g., vehicle) that can tune in to receive a service or data for that service. It is recognized herein, however, that a vehicle might not be able to discover the services in an area that has multiple RSUs until it performs service discovery under the coverage of each RSU. It is further recognized herein that vehicles may need to discovery services that are available across multiple RSUs).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the service information comprises an Internet Protocol (IP) Uniform Resource Identifier (URI) or a Wireless Access in Vehicular Environments Service Advertisement (WSA) URI, as taught by Watfa, in the system of Hoehne and 3GPP, to enable WSA  to  advertise  services and  provide channel information, see Watfa, paragraphs 0154-0156.

As per claim 10, the combination of Hoehne and 3GPP disclose the method of claim 1.

The combination of Hoehne and 3GPP however does not explicitly disclose wherein a service information is signed by a signature to allow confirmation of authenticity of the service information.

Watfa however disclose wherein a service information is signed by a signature to allow confirmation of authenticity of the service information (see Fig.31C,  para. 0233, the processor 32 perform security operations such as authentication, security key agreement, and/or cryptographic operations).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a service information is signed by a signature to allow confirmation of authenticity of the service information, as taught by Watfa, in the system of Hoehne and 3GPP, to enable WSA  to  advertise  services and  provide channel information, see Watfa, paragraphs 0154-0156.

As per claim 18, the combination of Hoehne and 3GPP disclose the first wireless device of claim 15.

The combination of Hoehne and 3GPP however does not explicitly disclose wherein at least one processor is configured to: confirm an authenticity of the service information based on signing of the service information represented by a signature.

Watfa however disclose wherein at least one processor is configured to: confirm an authenticity of the service information based on signing of the service information represented by a signature (see Fig.31C,  para. 0233, the processor 32 perform security operations such as authentication, security key agreement, and/or cryptographic operations).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein at least one processor is configured to: confirm an authenticity of the service information based on signing of the service information represented by a signature, as taught by Watfa, in the system of Hoehne and 3GPP, to enable WSA  to  advertise  services and  provide channel information, see Watfa, paragraphs 0154-0156.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoehne et al. (US Pub. No.: 2018/014232), in view of 3GPP (3GPP TR 23.786v16.1.0, Study on architecture enhancements  for the Evolved Packet System (EPS) and the 5G System (SGS) to  support advanced V2X services (Release 16), 06-2019) and further in view of Patil et al. (US Pub. No.:2020/0389869).

As per claim 7, the combination of Hoehne and 3GPP disclose the method of claim 1.

The combination of Hoehne and 3GPP however does not explicitly disclose wherein the service information is included in a broadcast Public Action Frame.

Patil however disclose wherein a service information is included in a broadcast Public Action Frame (see para. 0031, the broadcast communication is formatted as a public action frame, see also para. 0003, The basic building block of a WLAN conforming to the Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards is a Basic Service Set (BSS), and para. 0078, broadcast services or other improvements to wireless communication may enable new options for onboarding, configuration and management of wireless devices. The IEEE has recently commenced work on a draft standard specification (referred to as IEEE 802.11bc) for enhanced broadcast services (eBCS) that support uplink service for a wireless device).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a service information is included in a broadcast Public Action Frame, as taught by Patil, in the system of Hoehne and 3GPP, so that an uplink broadcast communication is formatted as a public action frame, see Patil, paragraphs 0018, 0031.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoehne et al. (US Pub. No.: 2018/014232), in view of 3GPP (3GPP TR 23.786v16.1.0, Study on architecture enhancements  for the Evolved Packet System (EPS) and the 5G System (SGS) to  support advanced V2X services (Release 16), 06-2019), and further in view of Montemurro et al (US Pub. No.:2017/0311142).

As per claim 11, the combination of Hoehne and 3GPPdisclose the method of claim 1.

The combination of Hoehne and 3GPP however wherein the service information is included in an Access Network Query Protocol (ANQP) message or a Generic Advertisement Service (GAS) message from the second wireless device.

Montemurro however disclose wherein the service information is included in an Access Network Query Protocol (ANQP) message or a Generic Advertisement Service (GAS) message from the second wireless device. (see para. 0038-0040, 0043, the transceivers can be used to perform wireless network discovery to find a wireless network, while another of the transceivers can be used to perform other tasks that are different from wireless network discovery. For example, such other tasks can involve send a specific query, such as a Generic Advertisement Service (GAS) query, an Access Network Query Protocol (ANQP) request).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the service information is included in an Access Network Query Protocol (ANQP) message or a Generic Advertisement Service (GAS) message from the second wireless device, as taught by Montemurro, in the system of Hoehne and 3GPP, so to , see Montemurro, paragraphs 5.2.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hoehne et al. (US Pub. No.: 2018/014232), in view of 3GPP (3GPP TR 23.786v16.1.0, Study on architecture enhancements  for the Evolved Packet System (EPS) and the 5G System (SGS) to  support advanced V2X services (Release 16), 06-2019), and further in view of Mueck et al (WO2019/236714).

As per claim 19, the combination of Hoehne and 3GPP disclose the first wireless device of claim 15.

3GPP further disclose the UE includes the token (see page 79, No.8 and No.9,  UE in the RAN includes the token so the resources matching with the token are released in the pool of available resources once the UE has moved to the next RAN node, see also para. 6.26, the UE context contains the token so it releases the pre-booked resources with matching token when the UE moves to the next RAN node).

3GPP however does not explicitly disclose a universally unique identifier (UUID). 

Mueck however disclose a universally unique identifier (UUID) (see page 46, lines 1-8, the application context contains information specific to the application instance such as its unique identifier within the MEC system 400 and the address (e.g., URI or the like) provided for clients (e.g., UE 420) that are external to the MEC system 400 to interact with the user application).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a universally unique identifier (UUID), as taught by Mueck, in the system of Hoehne and 3GPP, so to support permits flexible and rapid deployment of innovative applications and services towards mobile subscribers, enterprises and vertical segments, see Mueck, page 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma (US Pub. No.:2017/0237817).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469